Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 1 of 29




                   Exhibit 6
          Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 2 of 29




                                      Directors Statement and
                                      Audited Financial Statements

                                      ROSL1NDALE PTE. LTD.


                                      Company Registration No.: 201130750G


                                      31 December 2017




                                                                                                 I.




                                                                                •

                                                                1,N,TERNI.Ati 014 A L.




CONFIDENTIAL                                                                             JA0065049
          Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 3 of 29


          ROSLINDALE PTE. LTD.
         (Company Registration No.: 201130750G)

          GENERAL INFORMATION


         DIRECTORS

         Doran IVIenashe Levy
         Gown Saminalhan Mrs Gown Wade


         SECRETARIES

         Cheng Lian Siang
         Pathima Mumma Azmi


         REGISTERED OFFICE

         9 Raffles Place #27-00
         Republic Plaza
         Singapore 048619


         AUDITORS

         TKNP International
         Public Accountants and
         Chartered Accountants
         Singapore


         PRINCIPAL BANKER

         Mizrahi Tefahot Bank



         INDEX
                                                                      PAGE

         Directors'statement                                           1 -2

         Independent auditors' report to the members                   3- 5

         Statement of financial position                                6

         Statement of profit or loss and other comprehensive income     7

         Statement of changes in equity                                 8

         Statement of cash flows                                        9

         Notes to the financial statements                            10 - 24




CONFIDENTIAL                                                                     JA0065050
             Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 4 of 29


          ROSLINDALE PTE. LTD.
         (Company Registration No.: 2011307500)

         DIRECTORS'STATEMENT
         FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017


         The directors are pleased to present their statement to the members together with the audited financial
         statements of Roslindale Pte, Ltd.(the "Company')for the financial year ended 31 December 2017,


         1       OPINION OF THE DIRECTORS

                 In the opinion of the directors,

                (I)       the financial statements of the Company are drawn up so as to give a true and fair
                          view of the financial position of the Company as at 31 December 2017 and the
                          financial performance, changes in equity and cash flows of the Company for the year
                          then ended; and

                (ii)     at the date of this statement, there are reasonable grounds to believe that the
                         Company will be able to pay its debts as and when they fail due.


                 DIRECTORS

                 The directors in office at the date of this statement are:

                 Doron Menashe Levy
                 Gown Saminathan Mrs Gown Wade


                 ARRANGEMENTS TO ENABLE DIRECTORS TO ACQUIRE SHARES OR DEBENTURES

                 Neither at the end of nor at any time during the financial year was the Company a party to any
                 arrangement whose object is to enable the directors of the Company to acquire benefits by
                 means of the acquisition of shares or debentures of the Company or any other body corporate.


        4.       DIRECTORS'INTERESTS IN SHARES OR DEBENTURES

                None of the directors of the Company holding office at the reporting date had any interest in the
                shares or debentures of the Company or any related corporations either at the beginning or end
                of financial year.


        5.      SHARE OPTIONS

                There were no options granted during the financial year to subscribe for unissued shares of the
                Company.

                No shares have been issued during the financial year by virtue of the exercise of options to take
                up unissued shares of the Company.

                There were no unissued shares of the Company under option at the end of the financial year,




CONFIDENTIAL                                                                                                        JA0065051
          Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 5 of 29


          ROSLI4DALE,PTE:.101).
         (Company RegletratIOn No.: 201130750G)

         DIRECTORS'STATEMENT
         F L. THE FINANCIA4:y4ARENDEDZI DECEMBER 2017


                          AUDITORS

                         The 4itors, TIMID international. Public Accountante and Chartered     nnt f.Singapore,
                         have evreesed;theit wightgness to accept re-appointment as auditors




         The Board of()hdqrs.




             i                               I
             i                               I
             i                               I
             i                               I
             i                               I
             i   Redacted GORR Personal Data j




                                                   .               5,
                                                       era e.k.,Y14,


        'Dot* Me                       she t.e9f
         b3retdr
                                  ea    wt. 1




            Redacted - GDPR - Personal Data



         .dowirS-anti ria(fitiro Mf4110;wri Wad*
         Director




         Dated 13 •




CONFIDENTIAL                                                                                                      JA0065052
          Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 6 of 29



          ROSLINDALE PTE. LTD.
         (Company Registration No.: 201130750G)

         INDEPENDENT AUDITORS REPORT
         FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017


         INDEPENDENT AUDITORS'REPORT TO THE MEMBERS OF ROSLINDALE PTE,LTD.

         Report on the Audit of the Financial Statements
         Disclaimer Opinion

         We were engaged to audit the financial statements of Roslindale Pte, Ltd.(the "Company"), which
         comprise the statement of financial position as at 31 December 2017, the statement of profit or loss and
         other comprehensive income, statement of changes in equity and statement of cash flows for the year
         then ended, and notes to the financial statements, including a summary of significant accounting policies.

         Because of the significance of the matters described in the Basis for Disclaimer of Opinion section of our
         report, we have not been able to obtain sufficient appropriate audit evidence to provide a basis for an
         audit opinion on these financial statements Accordingly, we do not express an opinion on the
         accompanying financial statements of the Company.
         Basis for Disclaimer of Opinion

               1. We draw attention to Note 2,13 to the financial statement for the basis of non-consolidation.
                  According to Singapore Financial Reporting Standard 110 Consolidated Financial Statements,
                  the Company does not have to present consolidated accounts lithe ultimate holding company,
                  Wandering Star Limited, a British Virgin Islands incorporated company, presents consolidated
                  accounts for public use. However, we were not able to obtain sufficient documentation to
                  determine whether the ultimate holding company, Wandering Star Limited presented or is going
                  to present consolidated accounts for public use. This constitutes a departure from Singapore
                  Financial Reporting Standard 110 Consolidated Financial Statements.

                  We also draw attention to Note 4 to 10 to the financial statements for the investment in
                  subsidiary, cash and cash egivalents, amount due from holding company, amount due from
                  subsidiary, amount due from non-related party, accruals and other payables, preference shares
                  and share application monies. Due to lack of appropriate supporting documents or any other
                  alternative audit evidence, we were not able to satisfy ourselves as to the completeness, rights
                  and obligation, valuation and allocation, and existence of the above.

            3. We also draw attention to Note 11 and 12 to the financial statements for revenue income, and
               administrative and other expenses. Due to lack of appropriate supporting documents or any
               other alternative audit evidence, we were not able to satisfy ourselves as to the completeness,
               cut-off, classification, occurrence, and accuracy of the above.

            4. As a result of the above matters, we were unable to determine whether any adjustments might
               have been found necessary and the other element making up the income tax expenses, This
               constitutes a departure from Singapore Financial Reporting Standard 12 Income Taxes.

            5, As at the date of this report, we were unable to determine the financial impact and completeness
               of disclosures in respect of subsequent events in respect of provisions, contingent liabilities and
               financial commitments if any as our scope of work was limited and as we were not able to
               perform alternative procedures.




CONFIDENTIAL                                                                                                          JA0065053
          Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 7 of 29



          ROSLINDALE PTE. LTD.
         (Company Registration No.: 201130750G)

         INDEPENDENT AUDITORS' REPORT
         FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017


         INDEPENDENT Ain TORS'REPORT TO THE MEMBERS OF ROSLINDALE PTE. LTD.(CONT'D)

         Other information

         Management is responsible for the other information. The other information comprises the directors'
         statement set out on pages 1 to 2.

         Our opinion on the financial statements does not cover the other information and we do not express any
         form of assurance conclusion thereon

         In connection with our audit of the financial statements, our responsibility is to read the other information
         and, in doing so, consider whether the other information is materially inconsistent with the financial
         statements or our knowledge obtained in the audit, or otherwise appears to be materially misstated. If,
         based on the work we have performed, we conclude that there is a material misstatement of this other
         information, we are required to report that fact. We are unable to report in this regard.

         Responsibilities of Management and Directors for the Financial Statements

         Management is responsible for the preparation of financial statements that give a true and fair view in
         accordance with the provisions of the Act and FRSs, and for devising and maintaining a system of
         internal accounting controls sufficient to provide a reasonable assurance that assets are safeguarded
         against loss from unauthorised use or disposition; and transactions are properly authorised and that
         they are recorded as necessary to permit the preparation of true and fair financial statements and to
         maintain accountability of assets.

         In preparing the financial statements, management is responsible for assessing the Company's ability
         to continue as a going concern, disclosing, as applicable, matters related to going concern and using
         the going concern basis of accounting unless management either intends to liquidate the Company or
         to cease operations, or has no realistic alternative but to do so.

         The directors' responsibilities include overseeing the Company's financial reporting process.

         Auditor's Responsibilities for the Audit of the Financial Statements

         Our responsibility is to conduct an audit of the Company's financial statements in accordance with
         Singapore Standards on Auditing and to issue an auditor's report. However, because of the matters
         described in the 13asis for Disclaimer of Opinion section of our report, we were not able to obtain
         sufficient appropriate audit evidence to provide a basis for an audit opinion on these financial
         statements.

         We are independent of the Company in accordance with the Accounting and Corporate Regulatory
         Authority (AGRA) Code of Professional Conduct and Ethics for Public Accountants and Accounting
         Entitles (ACRA Code) together with ethical requirements that are relevant to our audit of the financial
         statements in Singapore, and we have fulfilled our other ethical responsibilities in accordance with
         these requirements and the AGRA code.
                                                                                                                                 1




                                                              4




CONFIDENTIAL                                                                                                             JA0065054
             Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 8 of 29



           ROSLINDALE PTE.LTD,
          (Company Registration No.: 201130750G)

            INDEPENDENTAUDITORS'REPORT
            FOR THE FINANCIAL YEAR ENDED 34 DECEMBER 2017


            INDEPENDENT AUDITORS REPORT TO THE MEMBERS OF ROS NDALEPTE.LTD.(CONTD)

           Report on Other Legatand Reguiatory Requirements

            in our aPinion, in view of the.significance of the matters referred to in the POsis    0454eitner of
           Opinion section of our report we do not express an opinion on whether the aoodunting and other
           retards required by the Act to. be lopt.by.the Oompany have been properly Kept n accordance with
           the provisions of the Acl

           The,engagemerit partner on tht Atiat iesultino in this independent auditore repO'rtiSKONSikafitien,




     Redacted - GDPR - Personal Data




           Public Accountants and
           Chartered Accatiritents
           Singapore


           Singapore

           Date: fi 4 MAR




                                                            5




CONFIDENTIAL                                                                                                       JA0065055
          Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 9 of 29


          ROSLINDALE PTE. LTD.
         (Company Registration No.: 201130750G)

         STATEMENT OF FINANCIAL POSMON
         AS AT 31 DECEMBER 2017


                                                              Note      2017            2016
                                                                        US$             US$
         ASSETS

         Non-current asset
         Investment in subsidiary                              4               237             237

         Current assets
         Amount due from holding company                      6            1,188           1,188
         Amount due from subsidiary                           7       76,392,145      70,635,177
         Amount due from non-related party                    8       30,695,103      30,569,635
         Cash and cash equivalents                            5                1               1
                                                                     106,088,437     101,106,001

         Total assets                                                106,088,674     101,106,238

         LIABILITIES AND EQUITY

         Current liability
         Accruals and other payables                          9          75,329          53,838

         Equity
         Share capital
         - Ordinary shares                                    10      20,000,001      20,000,001
         - Preference shares                                  10      64,826,482      64,826,482
                                                                      84,826,483      84,826,483
         Share application monies                                      4,229,900       4,229,900
         Retained earnings                                            16,956,962      11,996,017
                                                                     106,013,346     101,052,400

         Total liabilities and equity                                106,088,674     101,106,238

         See accompanying notes to the financial statements




                                                        6




CONFIDENTIAL                                                                                         JA0065056
         Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 10 of 29


          ROSLINDALE PTE. LTD.
         (Company Registration No.: 201130750G)

         STATEMENT OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME
         FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017


                                                                 Note    2017        2016
                                                                         US$         US$

         Revenue income                                          11     4,982,436   4,177,731

         Administrative and other expenses                       12      (21,491)    (24,687)

         Profit before income tax                                       4,960,946   4,163,044

         Income tax expenses

         Profit for the year, representing total comprehensive
         income for the year                                            4 960 945   4,163,044

         See accompanying notes to the financial statements




                                                        7




CONFIDENTIAL                                                                                    JA0065057
           Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 11 of 29


           ROSLINDALE PTE.LTD.
          (Company Registration No.: 201130750G)

           STATEMENT OF CHANGES IN EQUITY
           FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017

                                                                        Share
                                           Share        Preference    application       Retained
                                           capital        shares        monies          earnings       Total
                                             uss               uss       uss              uss           US$


      At 1 January 2016                   20,000,001     64,826,482      1,013,044       7,842,973    93,682,500

      Share application monies                                           3,216,856                     3,216,856

      Profit for the year,
      representing total
      comprehensive income for
      the year                                                                           4,153,044     4 153,044

      At 31 December 2016                 20,000,001     64,826,482     4,229,900       11,996,017   101,052,400

      At 1 January 2017                   20,000,001     64,826,482     4,229,900       11,996,017   101,052,400

      Profit for the year,
      representing total
      comprehensive income for
      the year                                                                      -   4,960,946      4,960,945

     At 31 December 2017                  20,000,001     64,826,482     4,229,900       16,956,962   106,013,345_,


          See accompanying notes to the financial statements




CONFIDENTIAL                                                                                                   JA0065058
          Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 12 of 29



          ROSLINDALE PTE. LTD.
         (Company Registration No.: 201130750G)

          STATEMENT OF CASH FLOWS
          FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017



                                                                   Note     2017          2016
                                                                            US$            US$

          Cash flows from operating activities
          Profit before income tax                                         4,950,945     4,153,0z4
          Adjustment for:
             Interest income                                              (4,982,436)   (4,177,731)
                                                                             (21,491)      (24,687)

          Changes in working capital:
            Increase in accruals and other payables                           21,491         21,015
          Net cash (used in) operating activities                                           (3,672)

         Cash flows from investing activities
          (Increase)in amount due from subsidiary                          (413,455)    (1,681,720)
           Decrease in amount due from non-related party                    413,465         700,019
         Net cash (used in) investing activities                                   -      (981,701)

         Cash flows from financing activities
           (Decrease) in amount due to non-relatod party                           -    (2,235,155)
            Increase in share application monies                                   -     3,216,856
         Net cash generated from financing activities                                      981,701

         Net(decrease)in cash and cash equivalents                                         (3,672)

         Cash and cash equivalents at beginning of the financial
         year                                                                      1         3,673

         Cash and cash equivalents at end of the financial year    5               1

     See accompanying notes to the financial statements




                                                          9




CONFIDENTIAL                                                                                          JA0065059
         Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 13 of 29



          ROSLINDALE PTE. LTD.
         (Company Registration No.: 201130750G)

         NOTES TO THE FINANCIAL STATEMENTS
         FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017


         These notes form an integral part of and should be read in conjunction with the accompanying
         financial statements.

         1.     GENERAL

                Roslindale Pte. Ltd. (the Company") is a private limited company which is domiciled and
                incorporated in Singapore.

                The registered office and the principal place of business of the Company is located at 9
                Raffles Place, #27-00 Republic Plaza, Singapore 048619.

                The principal activities of the Company are those of other investment holding companies and
                general wholesale trade. There have been no significant changes in the nature of these
                activities during the financial year.

                The immediate and ultimate holding company is Wandering Star Limited, an entity
                incorporated in British Virgin Islands,


         2.     SIGNIFICANT ACCOUNTING POLICIES

                2.1)   BASIS OF PREPARATION

                       The financial statements have been prepared in accordance with Singapore Financial
                       Reporting Standards FRS")as required by the Singapore Companies Act, Cap. 50.

                       The financial statements are presented in United States dollar CUSS"), which is also
                       the functional currency of the Company.

                       The financial statements have been prepared in accordance with the historical cost
                       convention, except as disclosed in the accounting policies below.

                       The preparation of financial statements in conformity with FRS requires management
                       to exercise its judgment in the process of applying the Company's accounting policies.
                       It also requires the use of certain critical accounting estimates and assumptions.
                       Areas involving a higher degree of judgement or complexity, or areas where
                       assumptions and estimates are significant to the financial statements are disclosed in
                       Note 3 to the financial statements.

                       The accounting policies have been consistently applied by the Company, except that
                       during the period the Company has adopted the new and revised FRS that are
                       mandatory from the effective date stated in the relevant FRS The adoption of these FRS
                       did not result in any significant changes in the accounting policies.




                                                        10




CONFIDENTIAL                                                                                                    JA0065060
         Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 14 of 29



         ROSLINDALE PTE. LTD.
        (Company Registration No.: 201130750G)

         NOTES TO THE FINANCIAL STATEMENTS
         FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017


         2.    SIGNIFICANT ACCOUNTING POLICIES(CONTD)

               2.2)   FOREIGN CURRENCY TRANSACTIONS AND BALANCES

                      Transactions in foreign currencies are measured in the functional currency of the
                      Company and are recorded on initial recognition In the functional currency at
                      exchange rates approximating those ruling at the transaction dates. Monetary assets
                      and liabilities denominated in foreign currencies are translated at the rate of exchange
                      ruling at the reporting date. Non-monetary items that are measured in terms of
                      historical cost in a foreign currency are translated using the exchange rates as at the
                      dates of the initial transactions. Non monetary items measured at fair value in a
                      foreign currency are translated using the exchange rates at the date when the fair
                      value was measured.

                      Exchange differences arising on the settlement of monetary items or on translating
                      monetary items at the reporting date are recognised in profit or loss.

               2.3)   INVESTMENT IN SUBSIDIARY

                      A subsidiary is an entity over which the Company has the power to govern the financial
                      and operating policies so as to obtain benefits from its activities,

                      In the Company's separate financial statements, investment in a subsidiary is accounted
                      for at cost less impairment losses, if any.

               2.4)   IMPAIRMENT OF NON-FINANCIAL ASSETS

                      The Company assesses at each reporting date whether there is an indication that an
                      asset may be impaired. If any indication exists,(or, where applicable, when an annual
                      impairment testing for an asset is required) the Company makes an estimate of the
                      asset's recoverable amount.

                      An asset's recoverable amount is the higher of an asset's or cash-generating unit's
                      fair value less costs of disposal and its value in use and is determined for an
                      Individual asset, unless the asset does not generate cash inflows that are largely
                      independent of those from other assets or group of assets Where the carrying
                      amount of an asset or cash generating unit exceeds Its recoverable amount, the
                      asset is considered impaired and is written down to its recoverable amount.

                      Impairment losses are recognised in profit or loss.

                      A previously recognised impairment loss is reversed only if there has been a change
                      in the estimates used to determine the asset's recoverable amount since the last
                      Impairment loss was recognised. If that is the case, the carrying amount of the asset
                      Is increased to its recoverable amount. That increase cannot exceed the carrying
                      amount that would have been determined, net of depreciation, had no impairment
                      loss been recognised previously, Such reversal is recognised in profit or loss.




CONFIDENTIAL                                                                                                     JA0065061
         Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 15 of 29



          ROSLINDALE PTE. LTD.
         (Company Registration No.: 201130750G)

         NOTES TO THE FINANCIAL STATEMENTS
         FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017


         2,     SIGNIFICANT ACCOUNTING POLICIES(CONTI))

                2A)    IMPAIRMENT OF NON-FINANCIAL ASSETS(CONTD)

                       An assessment is made at each reporting date as to whether there is any indication that
                        previously recognised impairment losses may no longer exist or may have decreased. An
                       impairment loss is only reversed if there has been a change in the estimated used to
                       determine the assets recoverable amount since the last impairment Toss was recognised
                       and to the extent that the assets carrying amount does not exceed the carrying amount
                       that would have been determined, net of depreciation or amortisation, if no impairment
                       loss had been recognised. If that is the case, the carrying amount of the asset is
                       increased to its recoverable amount All reversals of impairment are recognised in profit
                       of loss unless the asset is carried at revalued amount, in which case the reversal in
                       excess of impairment loss previously recognised through profit or loss is treated as a
                       revaluation increase,

                2.5)   FINANCIAL ASSETS

                       Initial recognition and measurement

                       Financial assets are recognised when, and only when, the Company becomes a party
                       to the contractual provisions of the financial instrument. The Company determines the
                       classification of its financial assets at initial recognition.
                       When financial assets are recognised initially, they are measured at fair value, plus, in
                       the case of financial assets not at fair value through profit or loss, directly attributable
                       transaction costs.
                       Subsequent measurement
                       Loans and receivables
                       Non-derivative financial assets with fixed or determinable payments that are not
                       q uoted in an active market are classified as loans and receivables. Subsequent to
                       initial recognition, loans and receivables are measured at amortised cost using the
                       effective interest method, less impairment Gains and losses are recognised in profit
                       or loss when the loans and receivables are derecognised or impaired, and through the
                       amortisation process.
                       Loans and receivables comprise amount due from holding company, amount due from
                       subsidiary, amount due from non-related party, and cash and cash equivalents.
                       De-recognition
                       A financial asset is derecognised when the contractual right to receive cash flows from
                       the asset has expired. On de-recognition of a financial asset in its entirety, the
                       difference between the carrying amount and the sum of the consideration received
                       and any cumulative gain or loss that has been recognised in other comprehensive
                       income is recognised in profit or loss,




                                                           12




CONFIDENTIAL                                                                                                          JA0065062
         Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 16 of 29



         ROSLINDALE PTE. LTD.
        (Company Registration No.: 201130750G)

         NOTES TO THE FINANCIAL STATEMENTS
         FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017


         2.    SIGNIFICANT ACCOUNTING POLICIES(CONTI)}

               2.6)   IMPAIRMENT OF FINANCIAL ASSETS

                      The Company assesses at each reporting date whether there is any objective
                      evidence that a financial asset is impaired.

                      Financial assets carried at amortised cost

                      For financial assets carried at amortised cost, the Company first assesses whether
                      objective evidence of impairment exists individually for financial assets that are
                      individually significant, or collectively for financial assets that are not individually
                      significant. If the Company determines that no objective evidence of impairment exists
                      for an individually assessed financial asset, whether significant or not, it includes the
                      asset in a group of financial assets with similar credit risk characteristics and
                      collectively assesses them for impairment Assets that are individually assessed for
                      impairment and for which an impairment loss is, or continues to be recognised are not
                      included in a collective assessment of impairment.

                      If there is objective evidence that an impairment loss on financial assets carried at
                      amortised cost has been incurred, the amount of the loss is measured as the
                      difference between the asset's carrying amount and the present value of estimated
                      future cash flows discounted at the financial asset's original effective interest rate. The
                      carrying amount of the asset is reduced through the use of an allowance account. The
                      impairment loss is recognised in profit or loss.

                      When the asset becomes uncoliectible, the carrying amount of impaired financial
                      assets is reduced directly or if an amount was charged to the allowance account, the
                      amounts charged to the allowance account are written off against the carrying value of
                      the financial asset.

                      To determine whether there is objective evidence that an impairment loss on financial
                      assets has been incurred, the Company considers factors such as the probability of
                      insolvency or significant financial difficulties of the debtor and default or significant
                      delay in payments.

                      If, in a subsequent period, the amount of the impairment loss decreases and the
                      decrease can be related objectively to an event occurring after the impairment was
                      recognised, the previously recognised impairment loss is reversed to the extent that
                      the carrying amount of the asset does not exceed its amortised cost at the reversal
                      date, The amount of reversal is recognised in profit or loss.

               2.7)   FINANCIAL LIABILITIES

                      Initial recognition and measurement
                      Financial liabilities are recognised when, and only when, the Company becomes a
                      party to the contractual provisions of the financial instrument, The Company
                      determines the classification of its financial liabilities at initial recognition.

                      All financial liabilities are recognised initially at fair value plus in the case of financial
                      liabilities not at fair value through profit or loss, directly attributable transaction costs,




                                                           13




CONFIDENTIAL                                                                                                           JA0065063
         Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 17 of 29



          ROSLINDALE PTE. LTD.
         (Company Registration No.: 201130750G)

         NOTES TO THE FINANCIAL STATEMENTS
         FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017


         2.     SIGNIFICANT ACCOUNTING POLICIES(CONT'D)

                2.7)    FINANCIAL LIABILITIES(CONT'D)

                         Subsequent measurement
                        After initial recognition, financial liabilities that are not carried at fair value through profit or
                        loss are subsequently measured at amortised cost using the effective interest method.
                        Gains and losses are recognised in profit or loss when the liabilities are derecognised, and
                        through the amortisation process.

                        Such financial liabilities comprise accruals and other payables.
                        De-recognition
                         A financial liability is de-recognised when the obligation under the liability is
                        discharged, cancelled or expires. When an existing financial liability is replaced by
                        another from the same lender on substantially different terms, or the terms of an
                        existing liability are substantially modified, such an exchange or modification is
                        treated as a de-recognition of the original liability and the recognition of a new liability,
                        and the difference in the respective carrying amounts is recognised in profit or loss.

                2.8)    CASH AND CASH EQUIVALENTS

                        Cash and cash equivalents comprise cash on hand and is subject to an insignificant
                        risk of changes in value.

                2.9)    BORROWING COSTS

                        All borrowing costs that are not directly attributable to the acquisition, construction or
                        production of a qualifying assets are recognised in profit or loss in the year in which
                        they are incurred.

                2.10)   REVENUE RECOGNITION

                        Revenue is recognised to the extent that it is probable that the economic benefits will flow
                        to the Company and the revenue can be reliably measured. The following specific
                        recognition criteria must also be met before revenue is recognised:

                        (a)      Rendering of services

                                Revenue from rendering of services is recognised when the services have
                                been performed and rendered.

                        (b)      Interest income

                                 Interest income is recognised using the effective interest method.




                                                               14




CONFIDENTIAL                                                                                                                    JA0065064
         Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 18 of 29



         ROSLINDALE PTE. LTD.
        (Company Registration No.: 201130750G)

         NOTES TO THE FINANCIAL STATEMENTS
         FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017


         2.    SIGNIFICANT ACCOUNTING POLICIES(CONT'D)

               2 11)   TAXES

                       (a)     Current income tax

                               Current income tax assets and liabilities for the current and prior years are
                               measured at the amount expected to be recovered from or paid to the taxation
                               authority. The tax rates and tax laws used to compute the amount are those that
                               are enacted or substantively enacted by the reporting date.

                               Current income taxes are recognised in profit or loss except to the extent that the
                               tax relates to items recognised outside profit or loss, either in other
                               comprehensive income Or directly in equity. Management periodically evaluates
                               positions taken in the tax returns with respect to situations in which applicable tax
                               regulations are subject to interpretation and establishes provisions where
                               appropriate.
                                                                                                                              ,
                                                                                                                              .
                       (b)     Deferred tax                                                                                   t
                                                                                                                              i
                               Deferred tax is provided using the liability method on temporary differences at the
                               reporting date between the tax bases of assets arid liabilities and their carrying               i
                               amounts for financial reporting purposes.
                                                                                                                              i
                               Deferred tax assets are recognised for all deductible temporary differences, the               ;
                                                                                                                              ,
                               carry forward of unused tax credits and unused tax losses, to the extent that it is            .11;‹
                               probable that taxable profit will be available against which the deductible                    t
                               temporary differences, and the carry forward of unused tax credits and unused                  i
                                                                                                                              1
                               tax losses can be utilised.                                                                    i
                                                                                                                              t
                                                                                                                              1
                                                                                                                              §
                             The carrying amount of deferred tax assets is reviewed at the end of each                        1
                             reporting year and reduced to the extent that it is no longer probable that                      i
                                                                                                                              ,
                             sufficient taxable profit will be available to allow all or part of the deferred tax
                             asset to be utilised. Unrecognised deferred tax assets are reassessed at the end                 ;
                             of each reporting year and are recognised to the extent that it has become                       ,
                             probable that future taxable profit will allow the deferred tax asset to be
                             recovered.                                                                                       ,i
                                                                                                                              ,-.
                                                                                                                               ',. ,.
                             Deferred tax assets'and liabilities are measured at the tax rates that are                       ;
                             expected to apply to the year when the asset is realised or the liability is settled,            ,
                             based on tax rates and tax laws that have been enacted or substantively enacted                   f

                             by the reporting date and based on the tax consequence which will follow from                    ,
                             the manner in which the Company expects, at financial year end, to recover or                    'o•
                             settle the carrying amounts of its assets and liabilities.                                       i
                                                                                                                              ;
                               Deferred tax assets and deferred tax liabilities are offset, if a legally enforceable
                               right exists to set off current income tax assets against current income tax
                               liabilities and the deferred taxes relate to the same taxable entity and the same
                               taxation authority.




                                                           15




CONFIDENTIAL                                                                                                           JA0065065
         Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 19 of 29



          ROSLINDALE PTE, LTD,
         (Company Registration No.: 2011307500)

          NOTES TO THE FINANCIAL STATEMENTS
          FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017


         .
         2      SIGNIFICANT ACCOUNTING POLICIES(CONPD)

                2.12) RELATED PARTY

                       A related party is a person or entity that is related to the Company and includes:

                      (a)      A person or a close member of that person's family which is related to
                               reporting entity if that person:
                              (I)      has control or joint control over the reporting entity;
                              (ii)     has significant influence over the reporting entity; or
                              (iii)    is a member of the key management personnel of the reporting entity
                                       or of a parent of the reporting entity.

                      (b)     An entity is related to a reporting entity if any of the following conditions
                              applies:
                                       The entity and the reporting entity are members of the same company
                                     (which means that each parent, subsidiary and fellow subsidiary is
                                       related to the others),
                             (it)      One entity is an associate or joint venture of the other entity (or an
                                      associate or joint venture of a member of the Company of which the
                                      other entity is a member).
                             (iii)     Both entities are joint ventures of the same third party.
                             (iv)     One entity is a joint venture of a third party and the other entity Is an
                                      associate of the third party.
                             (v)      The entity is a post-employment benefit plan for the benefit of
                                      employees of either the reporting entity or any related to the reporting
                                      entity. If the reporting entity is itself such a plan, the sponsoring
                                      employers are also related to the reporting entity.
                             (vi)     The entity is controlled by a person identified in (a).
                             (vii)    A person identified in (a)(i) has significant influence over the entity or
                                      is a member of the key personnel of the entity (or of a parent of the
                                      entity).
                             (viii)   The entity, or any member of a group of which It is a part, provides
                                      key management personnel services to the reporting entity or to the
                                      parent of the reporting entity.

                      Key management personnel are those persons having the authority and responsibility
                      for planning, directing and controlling the activities of the Company.

                2.13) BASIS OF NON-CONSOLIDATION

                      Consolidated financial statements for the Company and its subsidiaries have not been
                      prepared as the Company is exempt from preparing consolidated finandai statemerts
                      as:

                      (i)    it is itself a wholly-owned subsidiary, or Is a partially-owned subsidiary of
                             another entity, and Its other owners do not object to the parent not presenting
                             consolidated financial statements,
                     (ii)    its debt or equity instruments are not traded in a stook exchange,
                     (iii)   it did not file, not as in the process of filing, its financial statements with a
                             securities commission or other regulatory organisation for the purpose of
                             issuing any debt and equity instruments, and
                     (iv)    its ultimate holding company, Wandering Star Limited which is registered in
                             British Virgin Islands, produces consolidated financial statements available for
                             public use.



                                                         16




CONFIDENTIAL                                                                                                       JA0065066
         Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 20 of 29



         ROSLINDALE PTE. LTD.
        (Company Registration No.: 20113 750G)

         NOTES TO THE FINANCIAL STATEMENTS
         FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017


         2.    SIGNIFICANT ACCOUNTING POLICIES(CONT'D)

               214)     SHARE CAPITAL

                        Ordinary shares are classified as equity. Incremental costs directly attributable to the
                        issuance of new ordinary shares are deducted against the share capital account.

               2.15)    PREFERENCE SHARES

                       Preference shares are classified as equity. They have no fixed payouts and dividends
                       and they cannot be disposed without the concurrent sale and/or transfer of the
                       ordinary shares


         3.    CRITICAL ACCOUNTING ESTIMATES, ASSUMPTIONS AND JUDGEMENTS

               The preparation of the Company's financial statements requires management to make
               judgements, estimates and assumptions that affect the reported amounts of revenues,
               expenses, assets and liabilities, and the disclosure of contingent liabilities at the end of each
               reporting period. Uncertainty about these assumptions and estimates could result in outcomes
               that require a material adjustment to the carrying amount of the asset or liability affected in the
               future periods.

               3.1)    JUDGEMENTS MADE IN APPLYING ACCOUNTING POLICIES
                       Other than those involving estimates, the management is of the opinion that there are
                       no critical judgments that have a significant effect on the amounts recognised in the
                       financial statements.

               3.2)    KEY SOURCES OF ESTIMATION UNCERTAINTY

                       The key assumptions concerning the future and other key sources of estimation
                       uncertainty at the reporting date, that have a significant risk of causing a material
                       adjustment to the carrying amounts of assets and liabilities within the next financial
                       year are discussed below.

                       Impairment of loans and receivables
                       The Company assesses at the end of each reporting date whether there is any
                       objective evidence that a financial asset is impaired. To determine whether there is
                       objective evidence of impairment, the Company considers factors such as the
                       probability of insolvency or significant financial difficulties of the receivables and
                       default or significant delay in payments.

                       Where there is objective evidence of impairment, the amount and timing of future cash
                       flows are estimated based on historical loss experience for assets with similar credit
                       risk characteristics. As at the end of the financial year, the carrying amount of the
                       Company's loans and receivables is disclosed in Note 17 to the financial statements.




                                                           17




CONFIDENTIAL                                                                                                         JA0065067
         Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 21 of 29



          ROSLINDALE PTE. LTD.
         (Company Registration No.: 201130750G)

         NOTES TO THE FINANCIAL STATEMENTS
         FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017


         4.    INVESTMENT IN SUBSIDIARY

                                                                                 2017                2016
                                                                                 US$                 US$

               Unquoted shares, at cost                                                 237                 237

                Name of subsidiary,
                country of
                incorporation and                                     Proportion of               Cost of
                place of business           Principal activities    ownership interest          investment
                                                                     2017       2016          2017      ?016
                                                                                              US$        US$
                *Nlammax Oil & Gas Ltd     Petroleum gas and
               (Israel)                    oil field explorations       86.47   86.47         237       237

                * Unaudited as not mandatory in the country of origin


         B.     CASH AND CASH EQUIVALENTS

                                                                                2017                 2016
                                                                                US$                  US$

                Cash on hand                                                             1                     1

               Cash and cash equivalents are denominated In Singapore dollar.


         6.     AMOUNT DUE FROM HOLDING COMPANY

               Amount due from holding company is denominated in United States dollar, trade-related in
               nature, unsecured, interest-free and repayable on demand.


         7.     AMOUNT DUE FROM SUBSIDIARY

               Amount due from subsidiary is denominated in United States dollar, trade-related in nature,
               unsecured and bears interest at 5% plus LIBOR (2016: 5% plus LIBOR) and repayable on
               demand.


         8.    AMOUNT DUE FROM NON-RELATED PARTY

               Amount due from non-related party is denominated in United States dollar, trade-related in
               nature, unsecured and bears interest at 0.5% plus LIBOR (2016: 0.5% plus LIBOR) and
               repayable on demand.




                                                           18




CONFIDENTIAL                                                                                                       JA0065068
         Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 22 of 29



         ROSLINDALE PTE. LTD.
        (Company Registration No.: 201130750G)

         NOTES TO THE FINANCIAL STATEMENTS
         rOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017

               ACCRUALS AND OTHER PAYABLES

                                                                                   2017             2016
                                                                                   US$              US$

               Sundry payables                                                       35,690           12,125
               Accruals                                                              30,639           41,713
                                                                                     75 329           53,838

               Accruals and other payables are denominated in Singapore dollar.


         10.   SHARE CAPITAL

                                                                                  2017             2016
                                                                                  US$              US$
               Ordinary shares
               Issued and fully paid:
               At the beginning of the financial year                         20,000,001          20,000,001
               Share issued during the year
               At the end of the financial year                               20,000,001         20,000,001

               Preference shares
               Issued and fully paid:
               At the beginning of the financial year                         64,826,482         64,826,482
               Share issued during the year
               At the end of the financial year                               64,826,482         64,825,482

               Total share capital at the end of the financial year           84,826,483         84,826,483

               The holders of ordinary shares are entitled to receive dividends as and when declared by the
               Company. All ordinary shares carry one vote per share without restriction.

               There were 64,826,482 preference shares issued and payable in full on allotment otherwise
               than cash. The preference shares were issued at US$1 per share and the preference shares
               carry the right to a preferential dividend which is payable as and when determined by the
               Company's Board of Directors, and at a coupon rate of LIBOR plus 7% per annum. The rights
               to redemption and the coupon rate determined is at the discretion of the Company 's Board of
               Directors.

               The preference shareholder has the right to receive capital repayment before ordinary
               shareholder. The preference shareholder does not have a right to vote at the General Meeting.
               The Company has the tight at any time to redeem the whole or any part of the preference shares
               by payment of the capital and premium upon a notice in writing not less than one month.


        11.    REVENUE INCOME

                                                                                  2017             2016
                                                                                  US$              US$

               Loan interest income                                               4,982,436        4,177,731




                                                           19




CONFIDENTIAL                                                                                                    JA0065069
         Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 23 of 29



          ROSLINDALE PTE. LTD.
         (Company Registration No.: 201130750G}

          NOTES TO THE FINANCIAL STATEMENTS
          FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017


          12.   ADMINISTRATIVE AND OTHER EXPENSES

                Included in this item are the following:

                                                                                     2017                2016
                                                                                     US$                 US$

                Accountancy fees                                                        6,667               6,759
                Audit fees                                                              2,245                ,
                                                                                                            2074
                Legal and professional fees                                            12,579
                                                                                         ...._             12,125


         13.    RELATED PARTIES TRANSACTIONS

                In addition to the related party Information disclosed elsewhere in the financial statements, the
                followirtg significant transactions between the related parties took place at terms agreed
                between the parties during the financial year:

                                                                                    2017 •              2016
                                                                                    US$                 USS

                Interest income from subsidiary                                    4,443,513           3,793,540

                Loan to subsidiary                                                   413,455           1,681,720



         14.    FINANCIAL RISK MANAGEMENT

                The Company's activities expose it to a variety of financial risks from its operation. The key
                financial risks include credit risk, liquidity risk and market risk.

                The Board of Directors reviews and agrees policies and procedures for the management of
                these risks, which are executed by the management team. It is, and has been throughout the
                current and previous financial years, the Company's policy that no trading in derivatives for
                speculative purposes shall be undertaken.

                The following sections provide details regarding the Company's exposure to the above-
                mentioned financial risks and the objectives, policies and processes for the management of
                these risks. There has been no change to the Company's exposure to these financial risks or
                the manner in which it menages and measures the risks.

                Credit risk

                Credit risk refers to the risk that the countetparty will default on Its contractual obligations
                resulting in a loss to the Company . The Company has adopted a policy of only dealing with
                creditworthy counterpartles and obtaining sufficient collateral where appropriate, as a means
                of mitigating the risk of financial loss from defaults. The Company performed ongoing credit
                evaluation of its counterparties' financial condition and generally do not require a collateral,

                The maximum exposure to credit risk in the event that the counterparties fail to perform their
                obligations as at the end of the financial year in relation to each class of recognised financial
                assets is the carrying amount of those assets as stated in the statement of financial position.




                                                           20




CONFIDENTIAL                                                                                                        JA0065070
         Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 24 of 29



         ROSLINDALE PTE. LTD.
        (Company Registration No,: 201130750G)

         NOTES TO THE FINANCIAL STATEMENTS
         FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017


         14.   FINANCIAL RISK MANAGEMENT (CONT'D)

               The Company has credit policies and procedures in place to minimise and mitigate its credit
               risk exposure.

               The maximum exposure to credit risk for he Company is as follows:

                                                                                    2017                 2016
                                                                                     US$                 US$                  z

               Cash and cash equivalents                                                   1
               Amount due from holding company                                         1,188               1,188
               Amount due from subsidiary                                         75,392,145          70,535,177
               Amount due from non-related party                                  30,695,103          30,569,635
               Total credit exposure                                             106,088,437         101,106,001

               Financial assets that are neither past due nor impaired
               Cash and cash equivalents are placed with or entered into with reputable financial institutions
               with high credit ratings and no history of default. Financial assets that are neither past due nor
               impaired is US$106,088,437(2016: US$101,106,001).

               Financial assets that are either past due and/or impaired
               There are no financial assets that are either past due and/or impaired.

               Liquidity risk

               Liquidity risk refers to the risk that the Company will encounter difficulties in meeting its short-
               term obligations due to shortage of funds. The Company's exposure to liquidity risk arises
               primarily from mismatches of the maturities of financial assets and liabilities. It is managed by
               matching the payment and receipt cycles. The Company's operations are financed mainly
               through equity. The management is satisfied that funds are available to finance the operations
               of the Company.

               Analysis of financial instruments by remaining contractual maturities
               The table below summarises the maturity profile of the Company's financial liabilities at the
               end of the financial year on contractual undiscounted payments:

                                                                                Contractual cash flows
                                                                             (Including interest payments)
                                                            Carrying                     Within      Ito 5
                                                            amount            Total      1 year      years
                                                              US$              US$        US$         US$

               2017
               Accruals and other payables                      76,329          76,329      76,329
               At end of year                                   76,329          75,329      76,329

               2016
               Accruals and other payables                      53,838          53,838      53,838
               At end of year                                   53,838          53,838      53,838




                                                           21




CONFIDENTIAL                                                                                                          JA0065071
         Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 25 of 29



          ROSLINDALE PTE. LTD.
         (Company Registration No.: 201130750G)

         NOTES TO THE FINANCIAL STATEMENTS
         FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017


         tet      FINANCIAL RISK MANAGEMENT(CONTD)

                  Market risk

                  Market risk is the risk that changes in market prices, such as foreign exchange rates will affect
                  the Company's income. The objective of market risk management is to manage and control
                  market risk exposures within acceptable parameters, while optimising the return on risk.

                 Foreign currency risk

                 The Company's foreign exchange risk results mainly from cash flows from transactions
                 denominated in foreign currencies. At present, the Company does not have any formal
                 policy for hedging against currency risk. The Company ensures that the net exposure is kept
                 to an acceptable level by buying or selling foreign currencies at spot rates, where necessary,
                 to address short term imbalances.

                 The Company has transactional currency exposures arising from sales or purchases that are
                 denominated in currency other than the functional currency of the Company, primarily
                 Singapore dollar ("SGD").

                                                                                                     SGD
                                                                                                     US$
               2017
               Financial assets
               Cash and cash equivalents                                                                         1
               At end of financial year

               Financial liabilities
               Accruals and other payables                                                                75,329
               At end of financial year                                                                  (75,329)

               Net financial (liabilities) currency exposure                                             (75,328)

               2018
               Financial assets
               Cash and cash equivalents
               At end of financial year                                                                          1

               Financial liabilities
               Accruals and other payables                                                               53838
               At end of financial year                                                                 (53,838)

               Net financial (liabilities) exposure                                                      (53,837)




                                                               22




CONFIDENTIAL                                                                                                          JA0065072
         Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 26 of 29



         ROSLINDALE PTE. LTD.
        (Company Registration No.: 201130750G)

         NOTES TO THE FINANCIAL STATEMENTS
         FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017


         14.    FINANCIAL RISK MANAGEMENT(CONTI))

                Foreign currency risk (Cont'd)

               SensitIvity_analysis for foreign curreng risk

               The following table demonstrates the sensitivity of the Company's profit or loss to a
               reasonable possible change in SGD against the USD by 5%(2016:5%) with all other variables
               being held constant, including tax rate, and the effects arising from the net financial (liabilities)
               position will be as follows:

                                                                         Profit or loss (after tax)
                                                                        2017                   2016
                                                                        US$                    US$
                SGD against USD
                   Strengthened                                            (3,126)                 (2,234)
                   Weakened                                                  3,126                   2,234



        15,    FAIR VALUE OF FINANCIAL INSTRUMENTS

               The fair value of a financial instrument is the amount at which the instrument could be
               exchanged or settled between knowledgeable and willing parties in an arm's length
               transaction, other than in a forced or liquidation sale.

               The following methods and assumptions are used to estimate the fair value of each class of
               financial instruments for which it is practicable to estimate the value.

               Cash and cash equivalents, amount due from holding company, amount due from subsidiary,
               amount due from non-related party, and accruals and other payables
               The carrying amounts approximate their fair values due to short-term nature of these
               balances.


        16.    CAPITAL MANAGEMENT

               The primary objective of the Company 's capital management is to ensure that it maintains a
               strong credit rating and net current asset position in order to support its business and maximise
               shareholder value. The capital structure of the Company comprises issued share capital and
               retained earnings.

               The Company manages its capital structure and makes adjustments to it, in light of changes in
               economic conditions. To maintain or adjust the capital structure, the Company may adjust the
               dividend payment to shareholders, return capital to shareholders or issue new shares. The
               Company is not subject to any externally imposed capital requirements. No changes were
               made in the objectives, policies or processes during the financial years ended 31 December
               2017 and 31 December 2016.




CONFIDENTIAL                                                                                                           JA0065073
         Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 27 of 29



          ROSLINDALE PTE. LTD.
         (Company Registration No.: 201130750G)

          NOTES TO THE FINANCIAL STATEMENTS
          FOR THE FINANCIAL YEAR ENDED 31 DECE              ER 2017



         17,       CLASSIFICATION OF FINANCIAL INSTRUMENTS

                   At the reporting date, the aggregate carrying amounts of loans and receivables and financial
                   liabilities at amortised cost were as follows:

               Loans and receivables                                                      Fair value
                                                                                   2017                 2016
                                                                                   US$                  US$

                Cash and cash equivalents                                                 1                  1
                Amount due from holding company                                       1,188              1,188
                Amount due from subsidiary                                       75,392,145         70,535,177
                Amount due from non-related party                                30,695,103         30,569,635
                                                                                106,088,437        101,106,001

                Financial liabilities measured at amorUsed cost
                                                                                          Fair values
                                                                                   2017                 2016
                                                                                   US$                  US$

               Accruals and other payables                                          76,329               53,838
                                                                                    75,329               53,838

         18.    NEW OR REVISED ACCOUNTING STANDARDS AND INTERPRETATIONS

               Certain new accounting standards, amendments and interpretations to existing standards have
               been published that are mandatory for accounting periods beginning after 1 January 2018 or
               later periods and which the Company has not early adopted in preparing these financial
               statements. The Company's assessment of the impact of adopting those standards,
               amendments and interpretations does not result in any significant impact on the Company's
               financial statements. The relevant ones include:

                                                                                               Effective for
                                                                                            accounting periods
                                                                                           beginning on or after
               •     FRS 115 Revenue from Contracts with Customers                                1 Jan 2018
               •     FRS 109 Financial Instruments                                                1 Jan 2018
                     Amendments to FRS 115: Clarification to FRS 115 Revenue from                 1 Jan 2018
                     Contracts with Customers
                     FRS 116 Leases                                                               1 Jan 2019


         19    AUTHORISATION OF FINANCIAL STATEMENTS

               The financial statements of the Company for the financial year ended 31 December 2017 were
               authorised for issue in accordance with a resolution of the directors as at the date of the
               directors' statement.




                                                           24




CONFIDENTIAL                                                                                                       JA0065074
           Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 28 of 29




                 THE FOLLOWING SCHEDULES DO NOT FORM PART OF THE STATUTORY FIN4NC14L
                 STATEMENTS




CONF I DENTIAL                                                                         JA0065075
          Case 1:20-mc-00199-JGK-OTW Document 84-6 Filed 05/04/21 Page 29 of 29


         ROSLINDALE PTE. LTD..
        (Company Registration No,: 201130750G)

         DETAILED STATEMENT OF PROFIT OR LOSS
         FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2017



                                                                                        2017                 2016
                                                                                        US$                  US$

         Revenue income
         Loan interest income                                                         4,982,436            4,177,731

         Administrative and other expenses
         Accountancy fees                                                                  6,667               6,759
         Audit fees                                                                        2,245               2,074
         Bank charges                                                                                            240
         Loss on foreign exchange                                                                                 74
         Legal and professional fees                                                      12,579              12,125
         Other receivables written off                                                                         3,415
                                                                                       (21,491)             (24,687)

        Profit before income tax                                                      4,960,945            4,153,044

        This statement is for management information only and does not form part of the audited financial statements of
        the Company.




CONFIDENTIAL                                                                                                              JA0065076
